UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CARL WELLS,

                                 Plaintiff,

                     -against-                                    19-CV-11280 (CM)

                                                               ORDER OF DISMISSAL
 STATE OF NEW YORK DEPARTMENT OF
 CORRECTIONS, ET AL.,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       On February 5, 2020, the Court received a letter from Plaintiff, advising the Court that he

is “not ready to litigate this claim” and wishes to withdraw his complaint. (ECF 11.)

       Accordingly, the Court grants Plaintiff’s request to withdraw this action, pursuant to Rule

41(a) of the Federal Rules of Civil Procedure, without prejudice to Plaintiff’s refiling it.

       The Clerk of Court is directed not to charge Plaintiff the $350.00 filing fee for this action,

and the Warden or Superintendent having custody of Plaintiff is directed to suspend any

previously authorized monetary deduction from Plaintiff’s prison trust account for this lawsuit.

                                              CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The complaint is voluntarily dismissed pursuant to Fed. R. Civ. P. 41(a), without

prejudice to Plaintiff’s refiling it as a new action. The Court certifies under 28 U.S.C.
§ 1915(a)(3) that any appeal from this order would not be taken in good faith, and therefore in

forma pauperis status is denied for the purpose of an appeal. See Coppedge v. United States, 369

U.S. 438, 444-45 (1962).

 Dated:   February 6, 2020
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                2
